SALCINES, Judge.
James Melvin Boley appeals his adjudication of guilt as well as the sentences imposed thereon following a jury’s verdict of guilt on multiple counts of battery and sexual battery, and a single count of incest. He also challenges his designation as a sexual predator. We affirm his judgment in all respects except for those portions in which a clerical error resulted in a misspelling regarding Boley’s surname in the style and opening sentence of the first page of the judgment. We remand the judgment for a correction of this error. We affirm the sentences imposed without comment.
Finally, as the State concedes, Boley was improperly designated a sexual predator. Accordingly, we reverse and remand with instructions that the trial court strike Boley’s designation as a sexual predator.
Affirmed in part, reversed and remanded in part with directions.
BLUE, A.C.J., Concurs specially with opinion.
GREEN, J., Concurs.